Title: To James Madison from William Eaton, 25 February 1804 (Abstract)
From: Eaton, William
To: Madison, James


25 February 1804. “As I have it in contemplation to publish the statement and document submitted to the committee of claims, accompanying my petition, I request you will be pleased to give it your perusal and signify to me whether it contains any thing improper to be laid before the public.
“The solicitude I feel to be relieved from the state of suspense and accumulation of expenses which I now suffer must plead my apology for soliciting as early a decision, from the Department of State, to the questions referred by the Committe[e] as comports with the attention due to objects of national concern. Am fearful lest Congress should rise without having acted on my claims.”
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 2). 1 p. Filed with this letter is a printed copy of the 29 Feb. 1804 Report of the Committee of Claims, to Whom Was Referred, on the Twentieth Instant, the Petition of William Eaton (Washington, 1804; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 7600) (see John Cotton Smith to JM, 23 Feb. 1804, n. 1).


